DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 8-12 and the species elected as depression, in the reply filed on 03/24/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2021.
Claims 8-12 are being examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12 are rejected under 35 U.S.C. 103 as being obvious over Il (KR101333090B1) and Heejung (WO2017/095011A1).
Il’s general disclosure is to a composition for preventing and treating menopausal syndrome comprising (see abstract).
Regarding claims 8, pertaining to the method of administering a therapeutically effective amount of Cuscutae semen and Dipsaci radix, Il teaches a group (group 3) being 
Regarding claim 9, pertaining to the method wherein the mixed extract is obtained by extracting a mixed powder of cuscutae semen and Dipsaci radix with any one or more solvents selected from the group consisting of water, an alcohol having 1 to 4 carbon atoms and a mixed solvent, Il teaches wherein the mixed extractare extracts from the mixed powder and with any one or more solvents selected from the group consisting of water, alcohol having 1 to 4 carbon atoms and mixed solvents thereof (see claim 2, page 13).
Regarding claim 10, pertaining to the cuscutae semen and dipsaci radix being at 15-60 wt%, Il teaches wherein the fast (Radix Dipsaci) is 5 to 25% (see claim 3, page 13) and teaches wherein the Semen cuscutae is 16g in a total of 64g (see example page 5) which is 25% wt.
Regarding claim 11, pertaining to wherein the menopausal syndrome is caused by an decrease in estrogen secretion, Il teaches wherein the menopausal syndrome is characterized in that caused by a decrease in estrogen secretion (see claim 4, page 13).
Regarding claim 12, pertaining to the menopausal syndrome being selected from depression, Il teaches wherein “the menopausal syndrome is selected from the group consisting of atherosclerotic cardiovascular disease, tachycardia, hot flashes, palpitations, sweating, osteoporosis, depression, incontinence, difficulty urination, urinary fetus, recurrent urinary system inflammation and alopecia A pharmaceutical composition for preventing or 
Il does not specifically teach wherein the method for treating menopausal syndrome comprises the extract of Evodiae fructus.
Heejung’s general disclosure is to a composition containing Evodia rutaecarpa Bentham extract for preventing and treating menopausal disorder, subfertility treatment or prevention and premature ovarian failure (see abstract).
Heejung teaches a composition comprising Evodia rutaecarpa (Evodiae Fructus) and more specifically at 16.5g /100 which would be within the instant inventions taught range for treating menopausal disorders (see example 1, page 7).
Therefor it would be obvious to one of ordinary skill in the art at the effective filing date to combine the Evodiae Fructus extract of Heejung’s invention to that of Il’s Cuscutae semen and Dispaci Radix because each are known in the art for treating menopausal disorders and each of the concentrations are taught as well. Combining prior art elements according to known methods to yield predictable results is prima facie obvious. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, .
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655